Citation Nr: 1807039	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to October 24, 2012 for service connection for depressive disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for bilateral foot disorder. 

5.  Entitlement to service connection for a bilateral upper extremity disorder. 

(The Veteran has a different representative for a separate appellate issue.  This issue is addressed in a separate Board decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of service connection for left knee, bilateral upper extremity, and bilateral foot disabilities, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for depression was received on August 12, 2014.
 
2.  At the time of receipt of the August 12, 2014 claim, there were no pending or otherwise unadjudicated claims for entitlement to service connection for depression.

3.  In November 2014, the RO granted service connection for depression and assigned an effective date of October 24, 2012, the date VA received an August 2012 narrative report that supported service connection for depression.


CONCLUSION OF LAW

The criteria for an effective date prior October 24, 2012 for the grant of service connection for depression have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Regarding VA's duty to notify, in November 2014, the RO granted service connection for depression and the Veteran appealed the effective date assigned.  The Veteran was provided a Statement of the Case in May 2017 containing the laws regarding effective dates.  No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Analysis

In August 2014, the Veteran filed a VA Form 21-526EZ claiming service connection for depression, received August 12, 2014.  In November 2014, the RO granted service connection for depression and assigned an effective date of October 24, 2012, the date VA received an August 2012 narrative report that supported service connection for depression.  See Correspondence received October, 24, 2012.  The Veteran filed a notice of disagreement with the effective date assigned within a year of this decision.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.
Here, the Veteran has been assigned an effective date of October 24, 2012 for the award of service connection for depressive disorder.  The Veteran contends, however, that a January 1995 treatment for depression in VA records should be interpreted as an "implied" claim and that VA had constructive possession of these records.  See Statement dated January 2015; see also Medical treatment record received January 27, 2015.  

At the time this request for an earlier effective date was pending, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Compare 38 C.F.R. § 3.1(p) (2014) (allowing for informal claims) with 38 C.F.R. § 3.1(p) (2017) (requiring claims to be "submitted on an application form prescribed by the Secretary").  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris would have been considered an informal claim.  38 C.F.R. § 3.157 (2014); see 38 C.F.R. § 3.155 (2017) (allowing for the filing of an "intent to file a claim").  In the past, as it is today, VA was not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In general, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Here, even though the Veteran believes he is entitled to an effective date of January 1995, the Board finds that an earlier effective date is not supported by law.  The January 1995 treatment for depression does not serve to communicate to VA the Veteran's intent to apply for the benefit sought.  

The record clearly demonstrates that the Veteran's correspondence indicating his intent to file a service-connection claim for depression was received on August 12, 2014.  Given that the effective date for an award is generally the date of the claim, the RO's assignment of October 24, 2012 was a favorable decision for the Veteran.  

In sum, the Veteran's claim for service connection for depression was received on August 14, 2014, and there were no pending or otherwise unadjudicated claims for entitlement to service connection for depression.  Accordingly, an effective date prior to October 24, 2012 for the grant of service connection for depression is not warranted.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(r) (2017).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, as the evidence in this case does not reach the level of equipoise, the Board concludes that an effective date prior to October 24, 2012 for the grant of service connection for depression is not warranted.


ORDER

An effective date prior to October 24, 2012 for the grant of service connection for depression is denied.

	(CONTINUED ON NEXT PAGE)





REMAND

New and Material Evidence - Right Knee

Additional evidentiary development is necessary before the remaining claims can be properly adjudicated.  In May 2015 remand, the Board instructed VA to obtain VA treatment records for the Veteran's claimed disabilities and associate them with the claims file.  

While VA issued a Statement of the Case (SOC) on this issue in May 2017, VA treatment records from November 2014 to the present have not been associated with the claims file.  The Board finds that the AOJ did not comply with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that it would be premature to adjudicate the application to reopen the claim for service connection for a right knee disability in light of the VA treatment records that are not associated with the claims file.  As these records may contain evidence that relate to unestablished facts necessary to substantiate the claim, the AOJ had a duty to obtain them prior to issuing the May 2017 SOC and this evidence should be obtained and associated with the claims file.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Service Connection - Left Knee

In May 2015 remand, the Board instructed VA to obtain a VA examination to determine the nature and etiology of the Veteran's claimed left knee disability.  VA obtained an examination and opinion in February 2016.  The VA examiner noted "no evidence of any left knee injury during service."  The examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in service.  

The Board notes that a May 1968 treatment note indicates the Veteran sustained a left knee injury and underwent x-ray imaging, which revealed normal findings.  In June 1968 the Veteran was treated for bilateral knee pain and an assessment of bilateral chondromalacia was noted with x-ray imaging results revealing bilateral "old Pellegrini-Stieda disease."  A July 1968 physical profile was assigned, noting "roughened knee caps."  The Board finds the February 2016 VA examination is inadequate for adjudication purposes as the examiner's notation regarding no evidence of left knee injury or disease is not consistent with the service record and their rationale is contradicted by in-service findings.  A clarifying opinion is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  

Bilateral Foot Disorder

Service treatment records indicate at separation from service, the Veteran complained of a history of foot trouble and upon examination was noted as having painful feet.  The Veteran has been afforded numerous VA examinations with conflicting etiology opinions, some of which address mixed connective tissue disease; however, none of the opinions have directly addressed his report of feet problems during and after service.  

In May 2015 remand, the Board instructed VA to obtain a VA examination to determine the nature and etiology of the Veteran's claimed bilateral foot disability.  The Board gave specific instructions regarding opinions on direct service connection and service connection as secondary to service-connected disability.  

In March 2017, the Veteran was afforded an additional VA examination for peripheral nerves, which found a mixed connective tissue disorder.  While the VA examiner opined that the Veteran's polyneuropathy was not caused or aggravated by service or a service-connected disability; she examiner did not address direct service connection for a bilateral foot disorder.  The Board notes that VA examination results also show the presence of hallux valgus bilaterally, however, the examiner did not address this disability.  The Board finds the March 2017 opinion is inadequate for adjudication purposes and a clarifying opinion is required on remand as to the nature and etiology of any bilateral foot disability.  Barr, supra.

Bilateral Upper Extremity Disorder

VA treatment records first indicate complaints of left hand numbness on or about August 1973.  At an August 1974 hearing, the Veteran stated the numbness in his hands was related to his shoulder injury.  The Veteran has been afforded numerous VA examinations with conflicting etiology opinions.  None of the examination reports have addressed whether he has a bilateral upper extremity disorder caused by or aggravated by his service-connected left shoulder disorder (as opposed to addressing if left shoulder complaints in service were an early manifestation of mixed connective tissue disorder).  

In May 2015 remand, the Board instructed VA to obtain a VA examination to determine the nature and etiology of the Veteran's claimed bilateral upper extremity disability.  The Board gave specific instructions regarding opinions on direct service connection and service connection as secondary to service-connected left shoulder disability.  

In March 2017, the Veteran was afforded an additional VA examination for peripheral nerves, which found a mixed connective tissue disorder.  The examiner provided an opinion that the Veteran's polyneuropathy was not due to or caused by service or a service-connected disability.  However, she did not address whether the Veteran manifests a bilateral, or more specifically, a left arm disorder that is secondary to his service-connected left shoulder disability, such as radiculopathy.  The Board finds the March 2017 opinion is inadequate for adjudication purposes and a clarifying VA examination opinion is warranted.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2014 to the present and associate these records with the claims file.

2. Obtain an additional VA opinion to determine the nature and etiology of the claimed left knee disability. The examiner should review the record prior to examination and comment on their review of the May, June, and July 1968 service records showing left knee treatment.

As to any diagnosed left knee disability, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(a) Had its clinical onset during his period of active duty or is in any other way related to service; or 

(b) Is caused by a service-connected disability; or

(c) Is permanently aggravated (worsened beyond natural progression) by a service-connected disability.

Service connection is currently in effect for depressive disorder and left shoulder strain with tendinitis. 

The opinions offered for questions (b) and (c) should be focused on these disabilities rather than mixed connective tissue disorder.  A complete explanation should be provided for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Obtain an additional VA opinion to determine the nature and etiology of the claimed bilateral foot disability. The examiner should review the record prior to examination. 

(a) As to each diagnosed foot disability, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its clinical onset during the Veteran's period of active duty or is in any way related to service. 

The examiner should assume as true the Veteran's contentions of having to walk for extensive periods of time as a security guard in service.  The examiner should further consider the Veteran's documented complaints of foot trouble at separation from service.

4.  Obtain an additional VA opinion to determine the nature and etiology of the claimed bilateral upper extremity disability.  The examiner should review the record prior to examination.

(b) As to each diagnosed upper extremity disorder, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

 (i) Had its clinical onset during his period of active duty or is in any other way related to service; or 

 (ii) Is caused by his service-connected residuals of a left shoulder strain with tendonitis; or

 (iii) Is permanently aggravated (worsened beyond natural progression) by his residuals of a left shoulder strain with tendonitis.   The examiner should consider all prior VA examinations dating back to April 1974.  

The opinions offered for questions (ii) and (iii) should be focused on residuals of a left shoulder strain with tendonitis rather than mixed connective tissue disorder.  A complete explanation should be provided for all opinions and conclusions.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  Thereafter, adjudicate the issues remaining on appeal. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


